 PLUMBERS LOCAL 342 (CONTRA COSTA ELECTRIC) 549Steamfitters Local Union No. 342 of the United Asso-ciation of Journeymen and Apprentices of the Plumbing and Pipefitting Industry of the United States and Canada, AFLŒCIO (Contra Costa Electric, Inc.) and Joe Jacoby.  Case 32ŒCBŒ4435 September 28, 2001 SUPPLEMENTAL DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN, TRUESDALE, AND WALSH On September 30, 1999, the National Labor Relations Board issued its Decision and Order in the above-captioned case.  329 NLRB 688.  The Board found that the Respondent Union™s negligent failure to refer Charging Party Joe Jacoby to a job in the proper order from its ex-clusive hiring hall did not violate its duty of fair represen-tation and Section 8(b)(1)(A) and (2) of the Act.   In reaching that conclusion, the Board relied on the Su-preme Court™s decisions in Steelworkers v. Rawson, 495 U.S. 362 (1990), and Air Line Pilots Assn. v. O™Neill, 499 U.S. 65 (1991).  In Rawson, the Court reiterated that a union breaches its duty of fair representation only by con-duct that is ﬁarbitrary, discriminatory, or in bad faith.ﬂ  495 U.S. at 190, citing Vaca v. Sipes, 386 U.S. 171 (1967).  The Court also held that mere negligence does not violate the duty.  495 U.S. at 361Œ362.  In O™Neill, the Court held that the ﬁarbitrary, discriminatory, or in bad faithﬂ standard applies to all union activity, 499 U.S. at 67, and noted that the duty of fair representation applies to hiring hall opera-tions.  Id. at 77.  The Board read those decisions together to mean that ﬁmere negligenceﬂ in the operation of an ex-clusive hiring hall does not violate the duty of fair repre-sentation.  329 NLRB at 689.1 The Board also observed that its holding was consistent with earlier Board decisions finding that inadvertent mistakes in the operation of a hir-ing hall do not violate the duty.  See, e.g., Operating Engi-neers Local 18 (Ohio Pipe Line), 144 NLRB 1365 (1963); Plumbers Local 40, 242 NLRB 1157, 1163 (1979), enfd. mem. 642 F.2d 456 (9th Cir. 1981). The Board also rejected the General Counsel™s conten-tion that the Union™s conduct violated Section 8(b)(1)(A) and (2) even if it did not breach the duty of fair representa-tion.  The General Counsel noted that the Board had often held that any departure from the established procedures of an exclusive hiring hall that results in the denial of em-ployment is unlawful unless it is justified by either a valid union-security clause or the union™s need to perform its representative functions effectively.  See, e.g., Operating Engineers Local 18 (Ohio Contractors Assn.), 204 NLRB 681 (1973), remanded on other grounds 496 F.2d 1308 (6th Cir. 1974), on remand 220 NLRB 147 (1975), enf. denied 555 F.2d 552 (6th Cir. 1977).  The Board explained that the rationale behind this rule is that any unjustified departure from those procedures inherently encourages union membership by demonstrating to hiring hall users the union™s power over their livelihoods.  The Board held that this reasoning applies to the volitional acts of union officials, but not to inadvertent failures to follow the rules.  Such failures, the Board held, do not indicate to applicants that they must remain in the union™s good graces if they wish to receive referrals.  329 NLRB at 691.                                                                                                                      1 The Board overruled Iron Workers Local 118 (California Erec-tors), 309 NLRB 808 (1992), and other decisions to the extent they held that even a negligent failure to refer in the correct order violates the duty of fair representation. The Charging Party petitioned for review in the United States Court of Appeals for the District of Columbia Cir-cuit.  On December 12, 2000, the court of appeals reversed and remanded the case to the Board.  Jacoby v. NLRB, 233 F.3d 611 (D.C. Cir. 2000).  The court held that the Board™s reading of Rawson and O™Neill (which were not hiring hall cases) could not be reconciled with the court™s earlier holding that the Supreme Court in O™Neill did not intend to weaken the standard of review applicable to hiring hall operations. Plumbers Local 32 v. NLRB, 50 F.3d 29, 33 (D.C. Cir. 1995).  The court also relied on the Supreme Court™s statement in Breininger v. Sheet Metal Workers Local 6, 493 U.S. 67, 89 (1989), that the imbalance of power and possibilities for abuse in the hiring hall setting were such that ﬁif a union does wield additional power in a hiring hall by assuming the employer™s role, its responsi-bility to exercise that power fairly increases rather than decreases.ﬂ2  The court remanded the case to the Board to determine whether the Union™s negligent conduct was an unfair labor practice, in light of what the court found to be ﬁthe union™s heightened duty of fair dealing in the context of a hiring hall.ﬂ  233 F.3d at 617. The court also addressed the Board™s holding that the Union™s conduct did not violate Section 8(b)(1)(A) and (2) apart from any breach of the duty of fair representation.  The court found that, ﬁgiven the focus of Section 8(b)(2) on discrimination, we cannot fault the Board™s view that a purely negligent breach of the rules would lack the signal-ing effect that the provision, and the Board, sought to avoid.ﬂ  Id. at 618.  The court further noted, however, that the effect of the Board™s holding regarding these ﬁinde-pendentﬂ violations was to ensure that the Act ﬁimposed no broader liability independent of the duty of fair repre-sentation than as construed with that duty.ﬂ  Id. at 619.  Thus, in light of its remand on the duty of fair representa- 2 The Board had construed the Court™s statement as meaning that, when a union operates an exclusive hiring hall, its duty of fair represen-tation expands into additional areas, not that the union is subject to a higher standard of conduct.  329 NLRB at 689Œ690. 336 NLRB No. 44  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 550tion issue, the court found it premature to rule on the suffi-
ciency of the Board™s second holding.  Id. 
On March 27, 2001, the Board advised the parties and 
amici curiae that it had accepted the court™s remand and 
that they might file statements of position with respect to 
the issues raised by the remand.  The General Counsel, the 
Charging Party, and the Respondent filed position state-

ments, and amici AFLŒCIO, Building and Construction 
Trades Department, AFLŒCIO, and United Association of 
Journeymen and Apprentices of the Plumbing and Pipefit-
ting Industry of the United States and Canada, AFLŒCIO 
filed a joint position statement.  
Discussion Having accepted the court™s remand, we also accept its 
opinion as the law of the case.  We therefore assume, for 
purposes of this decision, that 
Rawson and O™Neill do not compel a finding that negligence in hiring hall operations 

does not breach a union™s duty of fair representation.  We 
also assume, for purposes of this decision, that a union has 
a ﬁheightened duty of fair dealingﬂ in the operation of an 
exclusive hiring hall.
3   For the reasons discussed below, applying this ﬁheight-
ened dutyﬂ standard, we rea
ffirm the Board™s earlier hold-
ing that inadvertent mistakes 
in the operation of an exclu-
sive hiring hall arising from mere negligence do not vio-
late the union™s duty of fair representation.  We also reaf-
firm that such mistakes do not violate Section 8(b)(1)(A) 
and (2).  Consistent with the court of appeals™ opinion and 
the law of the case, we reach these conclusions independ-
ently of the Supreme Court™s statements in 
Rawson and O™Neill.  Instead, we rely on the Board™s decisions prior to 
California Erectors
, in which the Board held that inadver-
tent errors in hiring hall operations did not violate the duty 
of fair representation or Section 8(b)(1)(A) and (2).  In our 
view, those decisions set forth the better view, as both a 
matter of law and policy.  Accordingly, we reaffirm the 
Board™s earlier decision overruling 
California Erectors
 and other decisions to the extent they are inconsistent with 
this view.   
In so holding, we adhere to the Board™s longstanding 
position that any departure from the established proce-

dures for an exclusive hiring hall that results in denial of 
employment to an applicant violates the duty of fair repre-
sentation and Section 8(b)(1)(A) and (2), unless the union 

can demonstrate that the departure was pursuant to a valid 
union-security clause or was necessary to the union™s ef-
fective performance of its 
representative function. We 
reaffirm that such departures encourage union membership 
                                                          
                                                           
3 Chairman Hurtgen concludes that, as a matter of law and policy, a 
union has a ﬁheightened duty of fair
 dealingﬂ in the operation of an 
exclusive hiring hall. 
by signaling the union™s power to affect the livelihoods of 

all hiring hall users, and thus restrain and coerce applicants 
in the exercise of their Section 7 rights.  As indicated 
above, however, our past decisions have recognized that 
inadvertent errors in operatin
g a hiring hall do not signal 
the union™s power over referrals
 and thus do not encourage 
union membership or restrain and coerce applicants in 

violation of either the duty of fair representation or Section 
8(b)(1)(A) and (2).  We return to the view expressed in 
those cases. 
I. A UNION™S INADVERTENT MISTAKE IN 
OPERATING A HIRING HALL DOES NOT BREACH 
ITS DUTY  OF FAIR REPRESENTATION The duty of fair representation was a creation of the 
Federal courts.  In 
Steele v. Louisville & Nashville Railway 
Co.
, 323 U.S. 192 (1944), the Supreme Court held that a 
union™s acceptance of authority, under the Railway Labor 
Act, as the exclusive representative of bargaining unit em-
ployees carried with it a corre
lative duty to exercise its 
authority fairly.  The Court stated that, in collective bar-
gaining and in making contracts, the union was required to 
represent nonunion or minority union members ﬁwithout 
hostile discrimination, fairly, impartially, and in good 
faith.ﬂ  Id. at 204.  The Court extended those principles to 
the NLRA in 
Ford Motor Co. v. Huffman
, 345 U.S. 330 (1953), holding that a union™s authority as the exclusive 
bargaining representative gives rise to a duty to represent 
all unit employees fairly.  This ﬁstatutory obligation to 
represent all members of an 
appropriate unit requires [un-
ions] to make an honest effort to serve the interests of all 
of those members, without hostility to any.ﬂ  Id. at 337. 
Nine years later, the Board held that a union™s breach of 
its duty of fair representation constituted an unfair labor 
practice.  Miranda Fuel Co.
, 140 NLRB 181 (1962), enf. 
denied 326 F.2d 172 (2d Cir. 1963).  The Board majority 
in 
Miranda based its holding on the union™s status as the 
9(a) exclusive bargaining representative, and noted court 
decisions that had inferred a concomitant duty to represent 
the interests of the entire group fairly, impartially, and in 
good faith.
4  In light of those obligations and of employ-
ees™ rights under Section 7 of the Act to bargain collec-
tively through their chosen representatives, the majority 
held that ﬁSection 7 . . . gives employees the right to be 
free from unfair or irrelevant or invidious treatment by 
their exclusive bargaining agen
t in matters affecting their 
 4 140 NLRB at 184, citing 
Wallace Corp. v. NLRB
, 323 U.S. 248, 
255 (1944) (as representative of all employees, union is ﬁcharged with 
the responsibility of representing their 
interests fairly and impartially); 
and Hughes Tool Co. v. NLRB
, 147 F.2d 69, 74 (5th Cir. 1945) (as 
bargaining agent for the group, union ﬁbecame bound to represent 
equally and in good faith the interests of the whole groupﬂ). 
 PLUMBERS LOCAL 342 (CONTRA COSTA ELECTRIC) 551employment.ﬂ  Id. at 185.  Accordingly, ﬁSection 
8(b)(1)(A) . . . prohibits labor organizations, when acting 
in a statutory representative capacity, from taking action 
against any employee upon considerations or classifica-
tions which are irrelevant, invidious, or unfair.ﬂ  Id.
5   The majority in 
Miranda
 also held that a union violates 
Section 8(b)(2) ﬁwhen, for arbitrary or irrelevant reasons 

or upon the basis of an unfair classification, [it] attempts to 
cause or does cause an employer to derogate the employ-
ment status of an employee.ﬂ  Id. at 186.  The majority 

recognized that the crucial question is whether such con-
duct encourages membership in any labor organization, 
which is a necessary element of an 8(b)(2) violation.
6  The 
majority held that a violation does not necessarily flow 
from actions that have the foreseeable result of encourag-
ing union membership, but that
, given such a foreseeable 
result, whether a violation is committed depends on 

whether the disputed conduct serves legitimate employer 
or union purposes.  The majority concluded that unions are 
not permitted to affect an 
employee™s employment status 
for personal, arbitrary, unfair, or capricious reasons, re-
gardless of whether those reasons are related to the em-
ployee™s union membership or activities. 140 NLRB at 
186Œ188. 
In the four decades following 
Miranda Fuel
, the Board and the courts have consistently held that the duty of fair 
representation applies to unions that operate exclusive 
hiring halls.  In its hiring hall decisions, the Board has 
repeatedly and consistently described the duty of fair rep-
resentation in terms similar to those employed in 
Steele, 
Huffman
, and Miranda Fuel
.  See, for example, 
Teamsters 
Local 519 (Rust Engineering), 
276 NLRB 898, 908 (1985) 
(union operating a hiring hall must not conduct itself in an 
ﬁarbitrary, invidious, or discriminatory mannerﬂ); 
Boiler-makers Local 374 (Combustion Engineering)
, 284 NLRB 
1382, 1383 (1987), enfd. 852 F.2d 1353 (D.C. Cir. 1988) 
(union must operate hiring hall in a ﬁfair and impartial 
manner,ﬂ with rules that must not be ﬁdiscriminatory or 
arbitraryﬂ); 
New York Lithographers Union No. 1-P
, 258 
NLRB 1043, 1046 (1981), rev. denied 742 F.2d 1439 (2d 

Cir. 1983) (union must not base referrals on ﬁarbitrary, 
hostile, invidious, or capricious considerations,ﬂ but must 
act ﬁin good faith and with an honesty of purposeﬂ); and 
                                                          
 5 Sec. 8(b)(1)(A) makes it an unfair labor practice for a union to ﬁre-
strain or coerce employees in the ex
ercise of the rights guaranteed in 
section 7.ﬂ  
6 Sec. 8(b)(2), in relevant part, makes it an unfair labor practice for a 
union to ﬁcause or attempt to cause 
an employer to discriminate against 
an employee in violation of [Sec. 8(
a)(3)].ﬂ  Sec. 8(a)(3) provides, in 
relevant part, that it is an unfair labor practice for an employer ﬁby 
discrimination in regard to hire or 
tenure of employment or any term or 
condition of employment to encourag
e or discourage membership in 
any labor organization[.]ﬂ 
Plumbers Local 40
, 242 NLRB at 1163 (union must re-
frain from conduct motivated by ﬁhostile, invidious, ir-
relevant, or unfair considerationsﬂ).   
Reviewing courts have done likewise.  See, e.g., 
Oper-ating Engineers Local 406 v. NLRB
, 701 F.2d 504, 508 
(5th Cir. 1983) (union must not use ﬁarbitrary or invidi-
ousﬂ criteria in referrals); 
NLRB v. Iron Workers Local 
433, 600 F.2d 770, 777 (9th Cir. 1979) (unlawful for bar-
gaining representative to act in an ﬁunreasonable, arbitrary, 
or invidious mannerﬂ with regard to an employee™s em-

ployment status); 
Electrical Workers Local 948 v. NLRB
, 697 F.2d 113, 116 (6th Cir. 1982) (union does not commit 
unfair labor practice unless it administers exclusive hiring 
hall in ﬁdiscriminatory or arbitraryﬂ manner); and 
Boiler-
makers Local 374 v. NLRB
, 852 F.2d 1353, 1358 (D.C. 
Cir. 1988) (unlawful for union to administer exclusive 
hiring hall ﬁarbitrarily or without reference to objective 
criteriaﬂ and thereby to affe
ct employment status of em-
ployees it represents; union is held to ﬁhigh standard of 
fair dealingﬂ).  Indeed, although the Supreme Court in 
Breininger
 stated that in the hiring hall setting, a union™s 
ﬁresponsibility to exercise [its] power fairly 
increases
 rather than 
decreases,ﬂ 495 U.S. at 89, it also said that the 
union™s authority over referrals must be exercised ﬁin a 
nonarbitrary and nondiscriminatory fashion.ﬂ  Id. at 88.  
The descriptive terms used to describe breaches of the 
dutyŠﬂarbitrary,ﬂ ﬁinvidious,ﬂ ﬁdiscriminatory,ﬂ ﬁhos-

tile,ﬂ ﬁunreasonable,ﬂ ﬁcapricious
,ﬂ ﬁirrelevant or unfair 
considerations,ﬂ without ﬁhonesty of purposeﬂŠindicate 
deliberate conduct that is inte
nded to harm or disadvantage 
hiring hall applicants.  They all imply that the union is 
either using its power to control referrals against the inter-
ests of individual applicants or classes of applicants, or 
that it may do so at any time, at its discretion.   
There is nothing in those descriptions, however, to sug-
gest that a union must operate an exclusive hiring hall mis-

take-free. An inadvertent failure to dispatch a hiring hall 
applicant in the proper order by definition is not deliberate 
and can hardly be described as ﬁarbitrary,ﬂ ﬁinvidious,ﬂ 
ﬁhostile,ﬂ or any of the other adjectives repeatedly used to 
characterize unfair representati
on.  It carries no suggestion 
that the union has any thought or intention of acting to an 
applicant™s disadvantage.  It may signal an error in judg-
ment, but not favoritism or hostility.   
For this reason, the Board™s decisions initially held that 
inadvertent mistakes or errors in judgment in hiring hall 

operations did not violate the duty of fair representation.  
Thus, for example, in Operating Engineers Local 18 (Ohio 
Pipe Line)
, supra, the union business agent, mistakenly 
believing that an applicant had 
been reregistered, failed to 
reregister him, thus making hi
m ineligible for referrals.  
The Board found that the failure
 to reregister the applicant 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 552was not discriminatorily motivated or prompted by ﬁunfair 
or irrelevant or invidiousﬂ reasons.  144 NLRB at 1367.  
Accordingly, the Board found that the union had not vio-
lated its duty of fair represen
tation, since ﬁ[m]ere forget-fulness or inadvertent error is not the type of conduct that 
the principles of 
Miranda
 were intended to reach.ﬂ  Id. at 
1368.   The Board reached a similar conclusion in 
Plumbers 
Local 40, supra.  There, the union business agent dis-
patched an applicant to a job for which he was qualified, 
and for which he deemed the other registered applicants to 
be unqualified.  The Board agreed with the administrative 
law judge that, even if th
e business agent had underesti-
mated the qualifications of the other applicants, there was 

no showing of favoritism or an attempt to discriminate.  It 
therefore adopted his finding that the agent™s conduct was 
not shown to have been motivated by ﬁhostile, invidious, 
irrelevant, or unfair considerations,ﬂ but instead was no 
more than ﬁa judgment which, while possibly erroneous or 
mistaken, was not arbitraryﬂ or unlawful.  242 NLRB at 
1163.7   We think that 
Ohio Pipe Line
 and Plumbers Local 40
 reflect the correct view of th
e duty of fair representation.
8 As discussed above, there is nothing about making an in-

advertent error in the referral process that is in any way 
deliberate or indicative of an intention to harm an appli-
cant or to deprive him of representation.  A union™s simple 

negligence in administering a hiring hall does not impli-
cate the concerns that animate 
the duty of fair representa-
tion.
9  Moreover, in operating hiri
ng halls, unions perform a 
valuable service for employers as well as employees.  If 
we were to find that unions have a duty to perform that 
service free of all errors, we might well discourage unions 
from undertaking that worthwhile role.  As a matter of 
sound public policy, then, we are unwilling to infer that 
the duty of fair representation admits of no mistakes in the 
hiring hall context. 
As indicated above, we reach 
this conclusion even ap-
plying the court of appeals™ holding that, in hiring hall 
operations, a union has a ﬁheightened duty of fair dealing.ﬂ  
                                                          
                                                           
7 See also Boilermakers Local 374 (Combustion Engineering)
, supra, 
284 NLRB at 1383: ﬁTo support a finding of arbitrariness ‚something 
more than mere negligence or the exercise of poor judgment on the part 
of the Union must be shown.™ﬂ  (Citation omitted.) 
8 Both 
Ohio Pipe Line
 and Plumbers Local 40
 were decided well be-
fore 
Rawson
 and O™Neill.  The Board™s holdings thus were completely 
independent of the S
upreme Court™s statements in those cases. 
9 The situation would be different, of course, if the operation of the 
hiring hall were so faulty that 
gross negligence was established. In such circumstances, the union™s conduct dem
onstrates that it is deliberately 
or recklessly indifferent to employ
ees™ interestsŠthe equivalent of 
hostility or arbitrariness.   
The court did not imply that, under the heightened-duty 
standard, a union could not make a simple mistake in re-
ferrals from an exclusive hiring
 hall.  Nor, for the reasons 
discussed above, do we think so.  However heightened the 
duty, we do not believe it reaches so high. 
II. A UNION™S INADVERTENT MISTAKE IN 
OPERATING A HIRING HALL ALSO DOES NOT 
VIOLATE  SECTION 8(b)(1)(A) AND (2). 
As indicated above, the Ge
neral Counsel argued that, 
even if negligent errors in referrals do not breach the duty of fair representation, they are nonetheless unlawful.  The 
Board in its original decision 
rejected that contention. We 
reaffirm that holding today, essentially for the same rea-

sons discussed above.  
The Board has long held that any departure from estab-
lished hiring hall procedures that leads to denial of em-
ployment inherently encourages union membership and 
violates Section 8(b)(1)(A) and (2), unless it is based on a 
valid union-security clause or 
is necessary to the effective 
performance of the union™s representative function.  
Oper-ating Engineers Local 18 (Ohio Contractors Assn.)
, 204 NLRB at 681.
10  On its face, this rule could be read to en-
compass simple mistakes.  However, as explained in the 
Board™s earlier decision, the ra
tionale for the rule is that 
deliberate, volitional departures from established hiring 
hall procedures encourage union membership.  They sig-

nal to employees that, no matter what the hiring hall rules 
say, the union can do as it wishes in making referrals, and 
thus that union considerations may play a part in determin-
ing who receives favorable treatment in referrals.  329 
NLRB at 691.  As the Board further explained, however, 
that rationale cannot reasonabl
y be applied to simple mis-
takes in the referral process:   
 When, as in this case, a union officer in charge of 
referrals intends to follow the prescribed procedures 

and thinks that he has done 
so, his inadvertent failure 
to do so, even to the detrimen
t of an applicant, simply 
does not carry the message that applicants had better 

stay in the good graces of the union if they want to 
ensure fair treatment in referrals. . . . [M]ere negli-
gence does not constitute a display of ﬁunion powerﬂ 
which would carry a coercive message that could rea-
sonably be thought to encourage union membership.  
Id.   10 When the General Counsel shows that a union has departed from 
established hiring hall procedures, a 
violation is established unless the 
union comes forward with rebuttal evidence that the departure was 
justified.  The overall burden of persuasion remains with the General 
Counsel.  
Operating Engineers Local 450
, 267 NLRB 775, 795 (1983). 
 PLUMBERS LOCAL 342 (CONTRA COSTA ELECTRIC) 553Because it found that such mi
stakes do not encourage (or 
discourage) union membership, the Board concluded they 
do not violate Section 8(b)(2) or restrain or coerce em-
ployees in violation of Section 8(b)(1)(A).  
The Board™s holding was consistent with previous deci-
sions.  Thus, in 
Plumbers Local 520 (Aycock Inc.)
, 282 NLRB 1228, 1232 (1987), the Board held that a union that 

mistakenly placed an applicant™s name at bottom of its 
referral list did not violate Section 8(b)(1)(A) and (2), even 
though the union™s error cost the applicant a referral.  In 
IATSE Local 592 (Saratoga Performing Arts Center)
, 266 
NLRB 703, 710 (1983), the Board found that although the 

union representative™s sloppy and unbusinesslike operation 
of an exclusive hiring hall led to mistakes in referrals, it 
did not violate Section 8(b)(1)(A) and (2).  In neither case 
was the duty of fair representation discussed, and thus both 
clearly support the view that simple mistakes do not inde-
pendently violate Section 8(b)(1)(A) and (2) apart from the 
duty of fair representation. 
Accordingly, for all the foregoing reasons, we reaffirm 
the Board™s earlier holding that a union™s inadvertent mis-
take in operating a hiring hall arising from mere negli-
gence also does not violate Section 8(b)(1)(A) and (2), 
independent of the duty of fair representation.
11   III. IN CASES INVOLVING A UNION™S 
INADVERTENT MISTAKE IN OPERATING A 
HIRING HALL, THE STANDARDFOR FINDING A 
VIOLATION OF SECTION 8(b)(1)(A) AND (2)  
DOES NOT DEPEND ON WHETHER A BREACH 
 OF THE DUTY OF FAIR REPRESENTATION  
IS ALSO ALLEGED 
Finally, we wish to clarify our holding in response to 
certain observations made by th
e court of appeals. Because 
the Board overruled 
California Erectors
, a duty of fair 
representation case, but did not overrule any decisions in 
which a breach of the duty of fair representation was not 
alleged, the court apparently inferred that the Board might 
apply different standards in determining whether a negli-

gent failure to abide by hiring hall procedures violated the 
                                                          
                                                           
11  We therefore also reaffirm that 
California Erectors, and other de-
cisions suggesting that inadvertent e
rrors in the operation of an exclu-
sive hiring hall violate the dut
y or the Act, are overruled. 
Act, depending on whether a violation of the duty of fair 

representation was alleged.  233 F.3d at 618.
12 If that was the court™s impression, we wish to correct it.  
In such cases, the Board has applied and will continue to 

apply the same standards, regardless of whether a breach 
of the duty of fair representation is alleged.  Except for 
California Erectors
, which we have overruled, the Board 
has consistently declined to find that simple mistakes or 
errors in judgment in hiring hall operations violated the 
Act, both when a breach of the duty of fair representation 
was alleged (
Ohio Pipe Line; Plumbers Local 40)
 and 
when it was not (
Plumbers Local 520 (Aycock Inc.); 
IATSE Local 592).13 Conclusion 
For the foregoing reasons, we reaffirm the Board™s hold-
ing that the Union did not breach
 its duty of fair represen-
tation or violate Section 8(b)(1)(A) and (2) by negligently 

failing to refer Jacoby in the proper order, and we reaffirm 
its dismissal of the complaint.
14   ORDER The complaint is dismissed. 
 12 The court of appeals observed: ﬁGiven that the underlying theory 
in California Erectors
 (which the Board does explicitly overrule) and 
other duty of fair representation cases is that breaches of the duty are 
themselves violations of Sections 8(b)(1)(A) and (2) . . . the Board in 
essence argues that the standard fo
r judging violations of the same 
statutory provisions may depend upon 
whether or not a complaint or 
ruling specifically invokes the magic 
words ﬁduty of fair representa-
tion.ﬂ  Id. 
13 The court of appeals observed that, ﬁThe Board does not cite, and 
we have been unable to find, any ev
idence that in hiring hall cases the Board has ever applied different 
standards
 depending on whether the 
complaint invoked the duty of fair re
presentation or not.ﬂ  233 F.3d at 
618.  Nor are we aware of any such decisions. 
14 The Charging Party contends that 
the Union™s failure to refer him 
properly was anything but inadvertent.  He notes that, because of an 
unusually high volume of referral activity, the Union delegated part of 
the responsibility for dispatches to 
inexperienced staff.  The Charging 
Party argues that, in those circumstances, mistakes were foreseeable 
and even volitional.  We find no mer
it in this contention.  The person who made the mistake in not referring Jacoby was the business agent 
himself, not one of the inexperienced staff. 
 